 

EXHIBIT 10.2

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (“Agreement”) is made and entered into as of October
18, 2006, by and among ReserveAmerica Holdings, Inc., a Delaware Corporation
(“ReserveAmerica”) and Spherix, Incorporated, a Delaware corporation
(“Spherix”), collectively the “Parties”.

PREAMBLE:

WHEREAS, Spherix submitted a proposal in response to U.S. Department of
Agriculture, National Forest Service (“USDA” or “Forest Service”) Solicitation
No. WO-04-06VM (“The Solicitation”) to develop and operate a consolidated
National Recreation Reservation Services (“NRRS”) system.

WHEREAS, in June of 2005, the USDA awarded a contract to ReserveAmerica (the
“NRRS Contract”) pursuant to the Solicitation.

WHEREAS, Spherix filed a protest challenging USDA’s award of the NRRS Contract
to ReserveAmerica and such protest has been docketed as Spherix, Inc. v. United
States of America, Civil Action No. 06-55C in the United States Court of Federal
Claims (the “Spherix Protest”). ReserveAmerica, as the awardee of the NRRS
Contract, intervened in the Protest;

WHEREAS, Spherix has entered into an Agreement with the Government of the United
States (the “Government Agreement”) pursuant to which Spherix has agreed to
dismiss the Spherix Protest with prejudice upon USDA’s satisfaction of its
obligations under the Government Agreement.

WHEREAS, Spherix and ReserveAmerica now desire to compromise and settle all
issues raised in the Protest, and by USDA’s June 2005 award of the NRRS Contract
to ReserveAmerica;

NOW THEREFORE, in consideration of the promises and covenants contained herein,
the parties to this Agreement do hereby agree, represent, and covenant as
follows:

1.             Dismissal of Protest and Release of Claims.  Spherix hereby
agrees that in return for ReserveAmerica’s payment of $2,750,000, under the
terms specified herein, it will dismiss the Spherix Protest and forever release
all protests, claims, causes of action, suits or demands Spherix may have now,
or in the future, concerning USDA’s award of the NRRS Contract.

2.             ReserveAmerica Payment to Spherix.  ReserveAmerica agrees to pay
to Spherix the sum of Two Million, Seven Hundred and Fifty Thousand Dollars
($2,750,000) (the “Principal Amount”) in accordance with the following terms:

a.             Within three (3) calendar days of the execution of this
Agreement, ReserveAmerica shall transfer, by wire, the Principal Amount into a
trust account for the benefit of Spherix, as maintained by the law firm of
Winston & Strawn, counsel to Spherix, as follows:

1


--------------------------------------------------------------------------------


                Winston & Strawn Escrow Account:

Bank Name:

 

Citibank FSB

 

 

 

500 W. Madison

 

 

 

Chicago, IL 60661

 

ABA/Routing Number:

 

271-070-801

 

Account Number:

 

800529670

 

Account Name:

 

Winston & Strawn LLP

 

 

 

CE Control IOLTA

 

Reference:

 

Spherix, Inc. Number 103510.

 

b.             The funds shall be released from the trust account and paid to
Spherix upon the dismissal, with prejudice, of the Spherix Protest, provided,
however, that the funds shall revert to ReserveAmerica, with accrued interest,
should the Spherix Protest not be dismissed, with prejudice, prior to December
1, 2006, in which event this Agreement shall be mutually deemed null and void
and of no legal effect.

4.             Mutual release of claims.  Subject to ReserveAmerica’s payment of
the amounts provided for, Spherix releases, waives, and abandons all claims it
has or may have in the future against ReserveAmerica, its officers, agents, or
employees, arising out of or relating to award of the NRRS Contract prior to the
date of this settlement agreement, including without limitation all claims for
costs, expenses, attorney fees, compensatory damages, exemplary damages, and
interest. ReserveAmerica releases, waives, and abandons all claims it has or may
have in the future against Spherix, its officers, agents, or employees, arising
out of or relating to award of the NRRS Contract prior to the date of this
settlement agreement, including without limitation all claims for costs,
expenses, attorney fees, compensatory damages, exemplary damages, and interest.

5.             Binding effect.  This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their successors and assigns, except
as is expressly provided to the contrary herein. This Agreement shall not confer
any rights or remedies upon any Person other than the parties hereto and their
respective successors and assigns.

6.             No Admission of Liability.  This Agreement is entered into solely
for the purposes of resolving disputed claims based on disputed facts and
allegations and to avoid the inconvenience and expense of litigation. The
parties deny any wrongdoing or liability of any kind in connection with the
Protest or the Forest Service’s June 2005 contract award to ReserveAmerica under
Solicitation No. WO-04-06VM to provide a consolidated National Recreation
Reservation Services system.

7.             Additional Documents.  The parties agree to take all steps and
execute all documents necessary to effectuate the purposes of this Agreement.

8.             Counterparts.  This Agreement may be executed by facsimile and in
several counterparts, each of which shall be deemed an original, and said
counterparts shall constitute but one and the same instrument, which may be
sufficiently evidenced by any one counterpart.

2


--------------------------------------------------------------------------------


9.             Representation of Authority.  The parties represent and warrant
that: (1) they have carefully read this Agreement; (2) they know and understand
the contents thereof; (3) they have had the opportunity to discuss it and its
effects with their advisors and attorneys; (4) they have signed it as their free
and voluntary act; and (5) they, and the signatories hereto, have full and legal
authority to enter  into this binding Agreement on their behalf.

IN WITNESS WHEREOF, the parties hereto have entered into this Settlement
Agreement as of the date first above written.

RESERVEAMERICA HOLDINGS, INC.

 

 

 

 

By:

/s/ Robert S. Metzger

 

Name:

Robert S. Metzger

 

Title:

Counsel for ReserveAmerica Holdings, Inc.

 

 

 

 

SPHERIX, INCORPORATED

 

 

 

 

By:

/s/ Eric J. Marcotte

 

Name:

Eric J. Marcotte

 

Title:

Counsel for Spherix Incorporated

 

3


--------------------------------------------------------------------------------